FILED
CHARLOTTE, NC

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA MAY 10 2021

 

CHARLOTTE DIVISION u
Weg e BISTRICT CouRT
ERN DISTRICT OF NC
)
UNITED STATES OF AMERICA ) Docket No. 3:20-cr-104-FDW
)
V. )
)
PETER JOSEPH DISTEFANO ) ORDER
)

 

Upon consideration of the Motion of the United States of America, by and through the
United States Attorney for the Western District of North Carolina, and upon finding good cause
for the retention of the methamphetamine in U.S. Department of Homeland Security HSI Case
Number CR13WR19CRO0004, FPF Case Number 2019151200061401,

IT IS HEREBY ORDERED that the aforementioned methamphetamine be retained by
the Department of Homeland Security until further Order of the Court.

SO ORDERED this 10" day of May 2021.

 

THE HONORABLE FRANK RAVHITNEY
UNITED STATES DISTRICT JUDGE
WESTERN DISTRICT OF NORTH CAROLINA

 
